Appleton, C. J.
This is an action of debt on a judgment recovered for "necessaries furnished” the defendant or his family. It embraces the amount due in the original suit and the costs of its recovery. It is not for necessaries furnished within the meaning of B,. S., c. 86, § 55. That claim was merged in the judgment rendered in the suit to recover the amount due. The old debt is extinguished. The judgment constitutes the only existing* cause of action. The nature of the security is changed. The statute of limitations is enlarged. While some rights are lost others-are gained. But the suit is nota suit for "necessaries furnished” the defendant’s family, and the trustee is not chargeable. Bicknell v. Trickey, 34 Maine, 273 ; Uran v. Houdlette, 36 Maine, 15 ; Bangs v. Watson, 9 Gray, 211.
The labor was performed within one month next preceding the service of the trustee process, hence, by the terfns of the statute, the alleged trustee is not to be charged.

Trustee discharged.

Walton, Barrows, Danforth, Virgin and Symonds, JJ.s concurred.